Citation Nr: 9928351	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral tinnitus.

2.  Whether the veteran's claim of entitlement to service 
connection for a back disorder is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for a heart disability is well grounded.

4.  Entitlement to service connection for headaches and 
dizziness, claimed as residuals of a head injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Entitlement to service connection for bilateral otitis 
externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 until 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  By that decision, the RO denied 
service connection for a back disorder, a heart condition, 
tinnitus, the residuals of a head injury, and bilateral 
hearing loss.

In April 1998, the RO also granted service connection for 
tinnitus and assigned a noncompensable disability rating.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.

Also in the April 1996 rating decision, the RO denied service 
connection for a left hip condition, a urinary tract 
infection, allergies, a liver condition, anemia, salmonella 
poisoning, and gastroenteritis.  In her July 1997 Substantive 
Appeal (VA Form 9), the veteran withdrew her appeals 
regarding the issues of a left hip condition, a liver 
condition, a stomach condition, and anemia.  See 38 C.F.R. 
§ 20.204 (1998).  Additionally, in a July 1998 statement, she 
withdrew her appeals regarding the issues of allergies, a 
urinary tract infection, and salmonella.  Thus, these issues 
will not be further discussed by the Board.

The issues of entitlement to service connection for bilateral 
otitis externa and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss are discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is periodic and 
rarely occurs.

2.  There is no competent medical evidence of a current 
diagnosis of a back disability, and no competent medical 
evidence of a nexus between the claimed back disability and 
service.

3.  There is no competent medical evidence of a current 
diagnosis of a heart disability.

4.  The preponderance of competent and probative evidence of 
record demonstrates that the veteran's claimed headaches and 
dizziness are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.87a, Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (Effective June 10, 
1999). 


2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a heart disability.  38 
U.S.C.A. § 5107(a).

4.  The veteran's headaches and dizziness were not incurred 
or aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected tinnitus.  She also seeks entitlement to 
service connection for several other disabilities (a back 
disorder, a heart disability, and the residuals of a head 
injury).

Entitlement to a compensable evaluation for service-connected 
bilateral tinnitus.

Preliminary Matter

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for her service-
connected tinnitus is well grounded in accordance with 
38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995)

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has been provided with two recent VA audiological 
evaluations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation has no effect on the outcome of 
this claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.

Under the old criteria for tinnitus, a 10 percent evaluation 
for was warranted where tinnitus was persistent and a symptom 
of acoustic trauma.  This was the maximum disability rating 
provided for under this criteria.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

Under the new criteria for Diagnostic Code 6260, a 10 percent 
evaluation is warrant for tinnitus that is recurrent.  10 
percent remains the maximum disability rating available under 
this code.  See 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85-4.87 (effective June 10, 1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's DD Form 214 reflects that she served as a 
medical laboratory specialist for two years while in the 
service, and that she received 15 weeks of training for this 
duty.

Service medical records reflect that in September 1993, the 
veteran was admitted to a hospital for treatment related to 
salmonella bacteremia.  Upon admission, she reported two 
episodes of syncope that morning with one episode in which 
she fell and hit her head, which resulted in an undetermined 
length of loss of consciousness.  The examiner noted a 3x3-
cm. contusion on the right forehead, which was tender to 
palpation.

In February 1996, a VA audiological evaluation was conducted.  
The veteran reported difficulty understanding conversational 
speech, which reportedly began in 1994.  She also reported 
constant bilateral tinnitus, which she described as a high 
pitch tone that was "annoying" and interfered with 
communication.  She indicated that she was repeatedly exposed 
to gunfire during service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
10
LEFT
10
10
0
0
5

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 5 for the right ear and 4 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.  

The February 1996 VA audiologist found that the veteran's 
test results indicated normal pure tone thresholds at all 
test frequencies bilaterally, and that her speech recognition 
scores were within normal limits bilaterally as well.  The VA 
audiologist concluded that there was no evidence in the 
audiological evaluation to support the veteran's reports of 
bilateral tinnitus.

VA outpatient treatment records dated between January 1996 
and May 1996 from show ongoing complaints of pain and 
drainage in the veteran's right ear.  Diagnoses of an ear 
infection and Otitis Externa were noted.  By May 1996, a VA 
examiner found that her condition was much improved.

In a July 1997 statement, the veteran contended that the 
ringing in her right ear had become intolerable at times, and 
sometimes even painful.

In March 1998, another VA audiological evaluation was 
conducted.  The veteran reported experiencing hearing loss 
after suffering a perforated eardrum on the right side.  She 
indicated that she was not having a great deal of difficulty 
at the time of this examination and expressed confusion as to 
why she was even there for testing.  She reported that she 
had suffered from tinnitus as long as she could remember but 
indicated that it has generally subsided since she had a wax 
plug removed from her ear.  When asked about the severity of 
her tinnitus or its affect on her daily life, she stated 
"not a problem".  

On the authorized audiological evaluation conducted in March 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
5
5
LEFT
10
10
0
0
5

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 6 for the right ear and 4 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.  The VA audiologist found that her hearing was 
within normal limits bilaterally and that hearing should not 
be a problem in virtually all listening conditions.  
Regarding her claimed tinnitus, the VA audiologist concluded 
that it was not persistent, but by the veteran's own 
admission was in fact periodic and occurred rarely.  The VA 
audiologist also noted that he did not believe that her 
tinnitus was related to her in-service head injury as she had 
reported that it virtually disappeared after having a wax 
plug removed from her ear.

During a March 1998 VA general medical examination, the 
veteran reported that she worked as a phlebotomist for 
several months following service, and that since leaving that 
position, she has been working as a health technician for VA.

In April 1998, the RO granted service connection for tinnitus 
and assigned a noncompensable evaluation.  In a July 1998 
statement, the veteran continued to express disagreement with 
the disability rating assigned.

Analysis

As noted above, the veteran is currently assigned a 
noncompensable evaluation for her tinnitus.  She essentially 
contends that she is entitled to compensable evaluation.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against this claim.  
In order to warrant a 10 percent disability rating under the 
old criteria of Diagnostic Code 6260, her tinnitus would have 
to be persistent and a symptom of acoustic trauma, and to 
warrant a 10 percent rating under the new criteria, it would 
have to be recurrent.  However, the March 1998 VA audiologist 
specifically found that her tinnitus was not persistent, but 
was merely periodic and occurred rarely.  Additionally, the 
veteran herself reported that her tinnitus has virtually 
disappeared since having a wax plug removed from her ear.  In 
fact, the Board notes that when asked about the effect of her 
tinnitus on her daily life during her March 1998 examination, 
she responded "not a problem", and even expressed some 
confusion as to why she was being examined again.  

Because the veteran herself has reported that her tinnitus 
has all but disappeared, and the March 1998 VA audiologist 
confirmed that her tinnitus occurs only rarely, the Board can 
find no evidence to support a compensable evaluation for her 
service-connected bilateral tinnitus under either the new or 
old criteria of Diagnostic Code 6260. 

The Board recognizes that in the case of an appeal of an 
initial rating assignment, inquiry must be made upon all 
medical and lay evidence of record reflecting the severity of 
the veteran's disability since the submission of the claim.  
See Fenderson, 12 Vet. App. at 119.  However, in the 
veteran's February 1996 examination, the VA audiologist 
specifically found that there was no clinical evidence to 
support her reported tinnitus.  Although the veteran reported 
at the time that she suffered from constant tinnitus, 
particularly in her right ear, and the Board believes that 
she is indeed competent to testify as to the symptoms of her 
disability, the Board places more probative weight on the 
findings of the VA audiologist, a competent medical 
specialist who specifically concluded that there was no 
clinical evidence to support her claims of bilateral tinnitus 
at that time. 

In summary, for the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for 
her bilateral tinnitus.  Therefore, the claim is denied.

Whether the veteran's claims of entitlement to service 
connection for a back disorder, a heart disability, and the 
residuals of a head injury, are well grounded.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998). 

Service connection may also be granted for certain chronic 
disabilities, such as cardiovascular renal disease, if shown 
to be manifested to a compensable degree within one year 
after the veteran was separated from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of service connection 
legislation.  38 C.F.R. § 3.303(c), 4.9 (1996); See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Well-Grounded Claims

The threshold question regarding an issue is whether a 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the Court determined that 
a well-grounded claim consists of (1) a medical diagnosis of 
a current disability, (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and (3) competent medical evidence of a nexus between the in-
service injury or disease and the current disability.  


Back disorder

Upon entrance into service, the veteran reported no history 
of recurrent back pain and an examiner noted "normal" for 
the veteran's spine.  

As noted above, in September 1993, the veteran was admitted 
to a hospital for treatment related to salmonella bacteremia.  
Upon admission, she reported two episodes of syncope that 
morning with one episode in which she fell and hit her head, 
which resulted in an undetermined length of loss of 
consciousness.  An examiner noted that she denied any back 
pain at that time.  Upon examination, the veteran's back was 
found to be nontender to palpation and no evidence of 
costovertebral angle tenderness was found bilaterally.

An emergency care note dated in October 1994 shows that the 
veteran complained of back pain.  A diagnosis of thoracic 
back strain was noted.  Subsequent service medical records 
are negative for any further complaints of back pain.

In October 1995, the veteran filed a claim of entitlement to 
service connection for "back problems (93-95)".

VA outpatient treatment records dated between January 1996 
and May 1996 are negative for any complaints or treatment 
related to a back condition.

In March 1998, a VA general medical examination was 
conducted.  The veteran reported that when she collapsed in 
service from salmonella, she not only struck her head but 
also injured her back.  She indicated that this was when she 
first started to have problems with her back.  Upon 
examination, the VA examiner noted that range of motion in 
the cervical spine was 80 degrees flexion, 20 degrees 
extension, 40 degrees lateral flexion, and 85 degrees 
rotation bilaterally.  Range of motion in the lumbar spine 
was noted to be 110 degrees flexion, 20 degrees extension, 45 
degrees lateral flexion, and 90 degrees lateral rotation 
bilaterally, all of which the VA examiner found to be normal.  
No diagnoses or further findings were noted for the veteran's 
back.

Analysis

As noted above, a well-grounded claim consists of a current 
diagnosis of a disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and competent medical evidence of a nexus between the in-
service injury or disease and the current disability.  

Regarding the second element of Caluza, the Board finds that 
the veteran has submitted competent evidence of an in-service 
injury.  Specifically, the veteran's service medical records 
reflect that in September 1993, she collapsed due to 
saminella poisoning.  Additionally, in October 1994, she was 
diagnosed with and treated for thoracic back strain.

However, regarding the first and third elements of Caluza, 
the Board finds that she has submitted no competent medical 
evidence of a current diagnosis of a back condition, and no 
competent medical evidence of a nexus between her in-service 
injuries and her claimed back disability.  The only medical 
evidence of record dealing with the veteran's back is the 
report of the March 1998 VA examination, and that VA examiner 
specifically found normal range of motion in the veteran's 
spine.  Additionally, that report is negative for any 
diagnosis of a current back disorder and there is no other 
medical evidence of record that points to the existence of 
either a current back disability or a nexus between her 
claimed back disability and the incidents in service.

Although the veteran believes that she suffers from a back 
disorder, which she contends relates back to her fall in 
service, there is no evidence that she is competent to 
provide evidence as to matters requiring expertise derived 
from specialized medical education, training, or experience, 
such as matters of medical diagnosis and causation.  
Espiritu, 2 Vet. App. 495.  The Board is cognizant of the 
fact that the veteran worked in service as a medical 
laboratory specialist, and that she has recently worked as a 
health technician for VA.  However, there is no evidence that 
the veteran has received any further medical training beyond 
the 15 weeks of training she received in service for work as 
a laboratory specialist.  There is also no evidence that the 
veteran has received the medical experience while working in 
those positions that would be necessary to render her 
competent to offer opinions as to medical diagnoses or 
medical causation.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In light of the Court's holding in Savage, 10 Vet. App. at 
495-496, the Board has considered whether the veteran has 
demonstrated a continuity of symptomatology sufficient to 
obviate the need for medical nexus evidence.  However, 
although the veteran had recently reported that she has 
suffered from back pain since her fall in September 1993, the 
Board notes that at the time of that fall, she denied any 
back pain, and physical examination was negative for any back 
injury.  Additionally, the next incident of reported back 
pain was not until over one year later in October 1994, and 
there are not further reports of back pain documented until 
she filed her claim exactly one year later in October 1995.  
Due to the length of time between the veteran's documented 
reports of back pain in service, the Board cannot find that 
she has demonstrated a continuity of symptomatology 
sufficient to obviate the need for a medical nexus.  

Furthermore, the Board notes that even if there was evidence 
of a continuity of symptomatology sufficient to obviate the 
need for a nexus between the veteran's current disability and 
service, Savage still requires that there be medical evidence 
on file demonstrating a relationship between a current 
disability and her post-service symptomatology.  In this case 
there is no evidence linking the veteran's reported back pain 
to any currently diagnosed back disability.  Thus, even if 
the veteran had demonstrated a continuity of symptomatology 
under Savage, her claim would nevertheless remain not well 
grounded.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a current disability, and no 
competent medical evidence of a nexus between the claimed 
back disability and service.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for a back disorder is not 
well grounded and must be denied.

Heart disability

Upon entrance into service, the veteran reported no history 
of heart trouble or a heart murmur, and an examiner noted 
"normal" for the veteran's heart.

During the veteran's September 1993 hospitalization for 
salmonella poisoning, she was found to have a II/IV systolic 
ejection murmur at the left sternal border.  In a discharge 
summary dated in October 1993, a physician noted that while 
there was an initial concern over possible endocarditis, the 
patient was placed on Ceftazidime and continued to be 
afebrile with persistence of the murmur.  The physician 
concluded that the veteran had a physiologic heart murmur.

Subsequent service medical records are negative for any 
treatment or diagnoses of heart trouble or a heart condition.

In October 1995, the veteran filed her claim of entitlement 
to service connection for a "Heart 
problems/hospitalization/93".

In a July 1997 statement, the veteran stated that since being 
diagnosed with a heart murmur in September 1993, constant 
reassurance has played a major role in her everyday life.  
She contended that her heart is something she has to worry 
about even more as her lower extremity disabilities limit her 
ability to maintain physical fitness.

During the veteran's March 1998 VA examination, the VA 
examiner found that the veteran's heart murmur that showed up 
in service was merely a physiologic heart murmur and of no 
significance.  Upon examination, the VA examiner found that 
the veteran did have a grade I/IV very, very slight vibratory 
sound that was not well heard in all positions but that 
probably sounded much louder when the veteran was anemic or 
febrile.  The VA examiner concluded that the heart murmur was 
not a problem and was merely a physiologic finding that the 
veteran should be aware of.

Analysis

Initially, the Board notes that it does not dispute that the 
veteran has been recently diagnosed with a heart murmur and 
that this diagnosis has been related to the diagnosis of a 
heart murmur while in service.  However, in this instance, 
the Board finds that the veteran has failed to satisfy the 
first element of Caluza, medical evidence of a current 
disability, as she has failed to submit any competent medical 
evidence demonstrating that she has any actual disability as 
a result of her heart murmur.  

Specifically, the Board notes that although the March 1998 VA 
examiner noted the presence of a heart murmur, the VA 
examiner found no evidence of any disability as a result of 
that heart murmur.  The VA examiner concluded that the 
veteran's heart murmur was merely a physiologic condition and 
of no significance.  This same conclusion was reached by the 
in-service examiner who first diagnosed the veteran with a 
heart murmur.  

The Board can find no other medical evidence in the record 
that points to the existence of any heart disability either 
in service or in the years following service.  There is also 
no evidence that the veteran has ever received treatment for 
any heart trouble or ever reported any symptoms related to 
the heart either in service or in the years following 
service.  Furthermore, although the veteran contends that her 
heart murmur represents a heart disability, as noted above, 
she lacks the medical training necessary to offer an opinion 
as to either a medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. 495

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present in service.  See Rabideau, 2 Vet. App. at 
144; Chelte, 10 Vet. App. at 271.  In this case, the veteran 
has failed to submit any competent medical evidence that she 
actually suffers from any disability as a result of her heart 
murmur.  Thus, the Board finds that she has failed to submit 
a well-grounded claim of entitlement to service connection 
for a heart disability.

Additional Matter

Because the veteran's claims for service connection for a 
back disorder and a heart disability are not well-grounded, 
VA is under no duty to further assist her in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps, 9 Vet. App. at 344.  
VA is not on notice of any other known and existing evidence 
which would make the veteran's  adjudicated service 
connection claims plausible.  The Board's decision serves to 
inform the appellant of the kind of evidence which would be 
necessary to make her claim well-grounded, namely competent 
medical evidence of current disabilities, and competent 
medical evidence of a nexus between her claimed disabilities 
and service.

Residuals of a head injury

Upon entrance into service, the veteran reported that she had 
never experienced a head injury and an examiner noted 
"normal" for the veteran's head, face, neck, and scalp.

In early September 1993, the veteran reported several 
symptoms, including a stomachache, dizziness, chills, and 
nausea.  Soon after, as noted above, the veteran was admitted 
to a hospital for treatment related to salmonella bacteremia.  
She reported two episodes of syncope that morning with one 
episode in which she fell and hit her head, which resulted in 
an undetermined length of loss of consciousness.  The 
examiner noted a 3x3-cm. contusion on the right forehead, 
which was tender to palpation.  Upon examination, the 
examiner noted that her eyes were clear with extraocular 
muscles intact, and that her pupils were equal, round, and 
reactive to light and accommodation.  The veteran denied a 
headache, visual changes, and numbness.

Subsequent service medical records are negative for any 
further treatment related to her head injury and for any 
complaints of headaches or dizziness.

In October 1995, the veteran filed a claim of entitlement to 
service connection for a head injury.  In April 1996, the RO 
denied this claim as there was no competent medical evidence 
that the veteran suffered from any residuals of her head 
injury.

In a November 1996 statement, the veteran reported that since 
hitting her head during service, she had suffered from 
dizziness and migraine headaches.  She contended that she 
never suffered from these symptoms prior to striking her head 
in service.  In her July 1997 statement, the veteran reported 
that she was continuing to suffer from migraine headaches, 
which were making it difficult to sleep at night.

In a March 1998 report of accidental injury, the veteran 
explained that in September 1993, she had struck her head on 
a toilet.  She indicated that she felt as if she was about to 
vomit and that she became dizzy as she approached the toilet.  
The next thing she remembered was waking up next to the 
toilet and going to the hospital where she was told she had a 
3x3 contusion on her right forehead.  She indicated that she 
has since had reoccurring migraine headaches, and occasional 
feelings of light-headedness and dizziness.

During her March 1998 VA general medical examination, the 
veteran reported that her headaches occurred once or twice a 
month, and that the pain occurred bilaterally around her eyes 
and scalp area.  She indicated that when the pain occurred, 
she either wrapped a bandana around it or took Ibuprofen and 
slept it off.  She indicated that she has not experienced any 
slurring of speech, paresthesia's, paralysis, or vision 
changes.  The VA examiner concluded that her therapy and 
history sound consistent with some tension verses muscular 
headaches.  The veteran also indicated that her dizziness was 
transient and last occurred in 1996.  The VA examiner noted 
that veteran specifically reported some dizziness in February 
1996, but the VA examiner also indicated this was after a 
plasma draw and that the veteran was known to have low blood 
pressure.  Upon examination of the veteran's head, the VA 
examiner found no evidence of scarring, and no other findings 
regarding the head were noted.  Examination of the veteran's 
ears and eyes were also noted to be totally normal.

The March 1998 VA examiner concluded that the veteran 
suffered from muscular tension headaches, and that although 
the veteran reported that she did not have them prior to her 
fall in 1993, these are such a common clinical problem that 
he could not attribute them to her syncope in 1993.  
Additionally, as noted above, he also concluded that her 
dizziness was transient and likely due to her low blood 
pressure.

Analysis

Well-groundedness

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, the Board finds that the veteran has submitted 
competent medical evidence that she currently suffers from 
headaches, and competent evidence that she suffered a head 
injury in service.  Additionally, although the veteran has 
not submitted competent medical evidence of a nexus, the 
Board finds that she has submitted evidence demonstrating a 
continuity of symptomatology sufficient to obviate the need 
for medical nexus evidence, as she has reported ongoing 
headaches and dizziness that began after she struck her head 
in service.  See Savage, 10 Vet. App. at 495-496.


Discussion

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has been provided with a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Although the veteran has reported ongoing headaches 
and dizziness that began after she struck her head in 
service, the March 1998 VA examiner attributed both of these 
symptoms to other causes.  Specifically, the VA examiner 
found that headaches were muscular tension headaches, which 
are a common clinical problem and not likely to be related to 
her episode of syncope in 1993.  Additionally, he found that 
her dizziness was likely due to her low blood pressure as the 
veteran herself reported during the examination that she has 
not had an episode of dizziness since a plasma draw in 
February 1996.

The Board notes that the veteran has recently contended that 
her tinnitus is also due to the head injury she suffered in 
service rather than exposure to loud noise as she had earlier 
claimed.  However, although the veteran appears to possess 
some medical training and experience as a laboratory 
specialist and health technician, there is no indication that 
she possesses any specialized knowledge regarding injuries or 
diseases of the ear, or any specialized training regarding 
head injuries.  The Board places more weight on the findings 
of the March 1998 VA audiologist, who specifically found that 
the veteran's tinnitus was not related to her head injury.

The only evidence of record that any of the veteran's 
symptoms are related to her in-service injuries are the 
veteran's own contentions that there is a relationship.  
However, as noted above, although there is evidence that the 
veteran has worked as a laboratory specialist and a health 
technician, there is no evidence that she has received the 
medical training necessary to provide competent evidence as 
to an issue such as medical causation.  Espiritu, 2 Vet. App. 
at 495.

Therefore, as the March 1998 VA examiner specifically found 
that the veteran's dizziness and headaches are not related to 
her in-service head injury, and there is not competent 
medical evidence of record that indicates otherwise, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Thus, entitlement to service connection 
for headaches and dizziness, claimed as residuals of a head 
injury, is denied.


ORDER

Entitlement to a compensable evaluation for tinnitus is 
denied.

A well-grounded claim not having been presented, entitlement 
to service connection for a back condition is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for a heart disability is denied.

Entitlement to service connection for headaches and 
dizziness, claimed as residuals of a head injury, is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for bilateral hearing loss and otitis externa.  She contends 
that she incurred hearing loss both as a result of exposure 
to gunfire during service, and as secondary to the head 
injury she allegedly incurred while suffering from salmonella 
poisoning.  She also contends that she incurred otitis 
externa during service.

Regarding her bilateral hearing loss, the Board notes that 
the veteran filed her first claim of entitlement to service 
connection for bilateral hearing loss in October 1995.  This 
claim was denied by the RO in April 1996, and the veteran 
subsequently filed a timely Notice of Disagreement.  However, 
in her July 1997 Substantive Appeal (VA Form 9), she withdrew 
her appeal on this issue.  This withdrawal was reiterated in 
a July 1997 memorandum by the veteran's accredited 
representative.

The record reflects that in a July 1998 statement, the 
veteran expressed a desire to continue to seek service 
connection for bilateral hearing loss, which she apparently 
wished to have added to the other issues on appeal.  In an 
attached statement from her accredited representative, the 
representative also noted the veteran's desire to "add" a 
claim of entitlement to service connection for bilateral 
hearing loss to her other claims on appeal.  Essentially, it 
appears the veteran wishes to have her appeal for service 
connection for bilateral hearing loss "reactivated" despite 
having withdrawn this claim in writing in July 1997.  
However, the Board finds that because she withdrew her claim 
in writing in July 1997, her July 1998 statement must be 
taken as a new claim of service connection.  In accordance 
with 38 C.F.R. § 20.204 (1998), the veteran may withdraw an 
issue on appeal at anytime.  There is no regulation that 
allows for a "reactivation" of an appeal once it is 
withdrawn in writing.  Thus, the Board finds that her July 
1997 statement, which conformed to the requirements of 
38 C.F.R. § 20.204, effectively withdrew her claim for 
service connection for bilateral hearing loss, and that her 
July 1998 statement must be taken as a new claim for service 
connection.

Furthermore, the Board notes that even if the veteran could 
somehow "reactivate" her appeal once it was withdrawn, her 
July 1998 statement was not submitted until over 60 days 
after she received the first Statement of the Case regarding 
the issue of bilateral hearing loss in June 1997.  Therefore, 
this statement could not be considered a timely substantive 
appeal as to the RO's April 1996 rating decision, and thus, 
the RO's April 1996 rating decision became final.  
38 U.S.C.A. §7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1998).  Thus, even if she could "reactive" her 
appeal for service connection for bilateral hearing loss 
after it was withdrawn in writing, this issue would still not 
be presently before the Board on appeal as she failed to 
submit a timely Substantive Appeal as to that issue.

The Board further notes that following her July 1998 
statement, which must be taken as a new claim for the reasons 
stated above, the RO issued another rating decision regarding 
this issue in February 1999, in which the RO denied her claim 
for service connection as not well grounded.  Following that 
decision, in August 1999, the veteran's accredited 
representative submitted an informal hearing presentation in 
which he listed service connection for bilateral hearing loss 
as one of the issues on appeal.  The Board believes that this 
August 1999 statement could be reasonably construed as a 
Notice of Disagreement with the RO's February 1998 rating 
decision, as it expressed an intent to appeal the RO's 
continued denial of her claim.  38 C.F.R. §§ 20.200, 20.201 
(1998).  Therefore, having found that a Notice of 
Disagreement has been submitted regarding the RO's February 
1999 denial, the Board finds that this claim must be remanded 
so the RO can issue a Statement of the Case regarding that 
issue.  The Court has held that the filing of a notice of 
disagreement initiates the appeal process and the failure of 
the RO to issue a statement of the case is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995). 

Finally, the Board notes that in general, RO decisions which 
are unappealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108, the Secretary must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  As noted above, because the veteran 
failed to perfect a timely appeal as to the RO's April 1996 
denial of service connection for bilateral hearing loss, the 
RO's April 1996 rating decision became final as to that 
issue.  Thus, the Board has recharacterized the issue that 
must now be addressed by the RO as whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss.

Regarding the claim of entitlement to service connection for 
bilateral otitis externa, the Board notes that this claim was 
first denied by the RO in an April 1998 rating decision.  The 
RO specifically noted that this was a new claim that had been 
raised by the veteran in her July 1997 VA Form 9 and was not 
part of her current appeal to the Board.  Accordingly, the RO 
did not include this issue in the April 1998 Supplemental 
Statement of the Case that was issued to the veteran.  
However, in her July 1998 statement, the veteran expressed a 
desire to appeal the RO's denial of service connection for 
bilateral otitis externa.  The Board believes that this 
statement may be reasonably construed as a Notice of 
Disagreement with the RO's April 1998 rating decision.  See 
38 C.F.R. §§ 20.200, 20.201 (1998).  Therefore, as the 
veteran has since expressed disagreement with the RO's April 
1998 denial of service connection for her bilateral otitis 
externa, this claim must be remanded to the RO so the veteran 
can be provided with a Statement of the Case regarding that 
issue.

The Board notes that the issues of entitlement to service 
connection for bilateral hearing loss and bilateral otitis 
externa were both certified for appeal and included by the 
veteran's representative in the February 1999 informal 
hearing presentation.  However, the Board observes that 
certification of an issue does not serve to confer the Board 
of jurisdiction over an issue.  38 C.F.R. § 19.35 (1998); see 
Godfrey, 7 Vet. App. 408-10.  For the reasons and bases 
explained above, the Board believes that these issues are not 
properly before the Board at this time, and must be remanded 
to the RO for further development.

Accordingly, this case is remanded for the following action:

The RO should send a Statement of the 
Case regarding the issues of entitlement 
to service connection for bilateral 
otitis externa, and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss.  
All pertinent law and regulations should 
be set forth, and the veteran should be 
afforded the opportunity to perfect an 
appeal on these issues.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or her 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







